SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

763
KA 08-01130
PRESENT: SMITH, J.P., CENTRA, FAHEY, GORSKI, AND MARTOCHE, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                     V                               MEMORANDUM AND ORDER

ROBERT A. CRAWFORD, JR., DEFENDANT-APPELLANT.


TIMOTHY P. DONAHER, PUBLIC DEFENDER, ROCHESTER (WILLIAM PIXLEY OF
COUNSEL), FOR DEFENDANT-APPELLANT.

MICHAEL C. GREEN, DISTRICT ATTORNEY, ROCHESTER (NICOLE M. FANTIGROSSI
OF COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Monroe County Court (Richard A.
Keenan, J.), rendered February 21, 2008. The judgment convicted
defendant, upon his plea of guilty, of criminal sale of a controlled
substance in the fifth degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from a judgment convicting him
upon his plea of guilty of criminal sale of a controlled substance in
the fifth degree (Penal Law § 220.31). Because defendant did not
contend at the time of sentencing that he was entitled to an
adjudication of his youthful offender status, he waived his present
contention that County Court erred in failing to state on the record
at sentencing whether he was eligible for such status (see People v
McGowen, 42 NY2d 905, rearg denied 42 NY2d 1015; People v Cunningham,
238 AD2d 350, lv denied 90 NY2d 857; see generally CPL 720.20 [1]).
In addition, defendant failed to preserve for our review his
contention that the court’s failure to adjudicate him a youthful
offender constitutes an abuse of discretion “inasmuch as he failed to
seek that status either at the time of the plea proceedings or at
sentencing” (People v Fowler, 28 AD3d 1183, 1184, lv denied 7 NY3d
788), and we decline to exercise our power to review that contention
as a matter of discretion in the interest of justice (see CPL 470.15
[6] [a]). We also decline to grant defendant’s request to exercise
our interest of justice jurisdiction to afford him such status (see
People v Jock, 68 AD3d 1816, lv denied 14 NY3d 801).



Entered:   June 10, 2011                           Patricia L. Morgan
                                                   Clerk of the Court